

117 HR 2384 IH: No Vaccine Passports Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2384IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Biggs (for himself, Mr. Duncan, Mr. Steube, Mr. Davidson, Mr. Cline, Ms. Herrell, Mr. Harris, Mr. Gohmert, Mr. Fulcher, Mr. Roy, Mrs. Miller of Illinois, Mr. Posey, Mr. Perry, Mr. Norman, Mr. Cawthorn, Mrs. Greene of Georgia, Mr. Budd, Mr. Weber of Texas, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit agencies from issuing vaccine passports, and for other purposes.1.Short titleThis Act may be cited as the No Vaccine Passports Act. 2.Prohibition on agencies issuing vaccine passports(a)In generalAn agency may not issue a vaccine passport, vaccine pass, or other standardized documentation for the purpose of certifying the COVID–19 vaccination status of a citizen of the United States to a third party, or otherwise publish or share any COVID–19 vaccination record of a citizen of the United States, or similar health information.(b)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. 3.Prohibition on requiring proof of COVID–19 vaccination for Federal accessProof of COVID–19 vaccination shall not be deemed a requirement for access to Federal property or Federal services, or for access to congressional grounds or services.